significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov - _ in re company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions the company makes contributions to the plan in the amount of dollar_figure following dates _ these contributions will be applied to meet the minimum_funding_standard of the plan for the plan_year ending date bythe and the company makes contributions to the plan in the amount of dollar_figure following dates co contributions will be applied to meet the minimum_funding_standard of the plan for the plan_year ending date these and by the the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan years ending and by _and respectively without applying for a waiver of the minimum_funding_standard and the company provides proof of payment of all contributions described above within days from the date of the contribution to facsimile at or to the following address of this office by you agreed to these conditions in letter dated date sent via facsimile if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is primarily engaged in the manufacturing of edible food decorations the company previously was involved in the manufacture of bakery equipment the assets of the bakery equipment portion of the business were sold effective ’ the company’s operating revenue decreased from dollar_figure ending date over this same period the company sustained losses in every year for the current fiscal_year the company has a year to date loss of dollar_figure ‘for the fiscal_year ending for the fiscal_year to dollar_figure as of the current financial hardship was brought on by many factors included in these factors is the poor performance of the bakery equipment portion of the company the sales of the remaining food decorating portion of the company were lower than in the previous three years the company has also experienced high transitional costs as the central corporate office was closed and the administration and computer functions were consolidated into the operation of the food decorating portion of the company the company is also focusing its sales efforts on independent in order to effect a recovery_of its business the company has taken a number of steps to improve its financial situation the company has implemented price increases on all major product lines the company has eliminated three employee positions providing a savings of dollar_figure retail bakeries which carry a high gross margin the company has also completed an initial market test to get a product into a major retail chain store and additional tests were very successful the results of these additional tesis ied to a chain-wide roll out the rent on the building which houses the main warehouse and sales and administrative offices which is owned by the shareholders and rented to the company has been reduced by percent which is now below current market rates the annual salary of the ceo and majority shareholder of the company has been reduced by dollar_figure for the plan is poorly funded on a current_liability basis however the company has ‘shown its determination to fund the plan by agreeing tc make the payments as described in the conditions of this waiver hence the waiver of the minimum_funding_standard for the plan_year ending date has been granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in authorized representative pursuant to a power_of_attorney on file in this office and to the manager ep compliance unit in '3 and to your if you require further assistance in this matter please contact at - sincerely yours pe fo donna m prestia manager employee_plans actuarial group
